23 F.3d 408NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Charles K. SWORD, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-3377.
United States Court of Appeals, Sixth Circuit.
April 13, 1994.

Before:  KEITH and BATCHELDER, Circuit Judges;  and JOINER, Senior District Judge.*
PER CURIAM:


1
Plaintiff-Appellant, Charles K. Sword ("Sword"), appeals the magistrate's ruling for the Defendant-Appellee, the Secretary of Health and Human Services ("Secretary").  Sword argues because he is unable to perform a full range of sedentary work, the Administrative Law Judge ("ALJ") erroneously determined he was not disabled.  Sword also maintains the Secretary improperly made alternative findings regarding his work capabilities.  For the reasons stated below, we AFFIRM.


2
On August 19, 1989, Sword filed an application for disability insurance benefits and Supplemental Security Income under 42 U.S.C. Secs. 416(i), 423 and 1381(a).  Sword alleged he experienced disabling back problems beginning May 16, 1989.  His application was denied initially and upon reconsideration.  On appeal, an ALJ considered the matter de novo and found Sword was not disabled because he could perform numerous sedentary jobs.


3
On September 23, 1991, after the Appeals Council rejected Sword's request for review, Sword filed suit against the Secretary in the United States District Court for the Northern District of Ohio.  With both parties' consent, the matter was referred to a magistrate judge.  The magistrate, in a well reasoned opinion, affirmed the Secretary's decision.


4
Having carefully considered the record and the issues presented in the briefs and at oral argument, we find the magistrate's opinion is supported by substantial evidence.  We, therefore, AFFIRM the decision of the Honorable James S. Gallas, United States Magistrate Judge for the Northern District of Ohio, for the reasons set forth in his January 27, 1993 memorandum opinion.



*
 The Honorable Charles W. Joiner, United States Senior District Judge for the Eastern District of Michigan, sitting by designation